Order entered December 11, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01199-CV

                    IN RE HAMID KASHANI, DDS, ET AL, Relators

                Original Proceeding from the 162nd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-16-13028

                                         ORDER
                   Before Justices Whitehill, Partida-Kipness, and Pedersen

       Based on the Court’s opinion of this date, we DENY relators’ petition for writ of

mandamus. Additionally, we LIFT our September 27, 2019 stay of the trial court’s July 11,

2019 order compelling production of documents from relators.




                                                 /Bill Pedersen, III//
                                                 BILL PEDERSEN. III
                                                 JUSTICE